Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/206,169 filed on 11/30/2018 is presented for examination.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
Acknowledgement is made of applicant’s claim for priority based on application CN201711384839.X filed in China on 12/20/2017
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 11/30/2018, 4/20/2019, 8/07/2019, 7/08/2020, 10/13/2020 and 3/09/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-3, 5-10, 12-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated Chu (US 2013/0173513).

As per claim 1, Chu discloses a method for preloading an application, being applied to a terminal device (Paragraph 25), the method comprising:
acquiring current state feature information of the terminal device, when an application preloading prediction event is detected to be triggered (Paragraph 61), inputting the current state feature information into a plurality of classification and regression tree (CART) prediction models each corresponding to an application in a preset application set (Paragraph 62) wherein each of the CART prediction models is generated based on a usage regularity of an associated application corresponding to historical state feature information of the terminal device (Paragraph 36);
predicting a target application to be initiated according to output results of the CART prediction models (Paragraphs 62-63); and
preloading the target application (Paragraphs 31 and 63).

As per claim 5, Chu further discloses wherein predicting the target application to be initiated according to the output results of the CART prediction models comprises:
acquiring a probability value output from a leaf node that matches the current state feature information in each CART prediction model (Paragraph 29);
selecting N probability values having the greatest values from the acquired probability values, wherein N is a positive integer greater than or equal to one (Paragraph 29); and
determining applications corresponding to the selected N probability values as target applications to be initiated (Paragraph 29).

As per claim 6, Chu further discloses further comprising:
acquiring storage space information of the terminal device, and determining the value of N according to the storage space information (Paragraph 69-70).

As per claim 7, Chu further discloses wherein the state feature information comprises at least one of:
time information, a date category, a switching state of a mobile data network, a connection state of a wireless hotspot, identity information of a connected wireless hotspot, applications currently running, a previous foreground application, a duration of a current application staying in the background, a time point at which the current application was last switched to the background (Paragraph 75), plugging and unplugging states of an earphone jack, a charging state, power information of a battery, a display duration of a screen, a motion state, and location information of the terminal device.

As per claims 8 and 12-13, they are medium claims having similar limitations as cited in claims 1, 5 and 6 and are rejected under the same rationale.

As per claims 14 and 18-20, they are device claims having similar limitations as cited in claims 1 and 5-7 and are rejected under the same rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9, 10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Wei-Yin Loh (Classification and Regression Trees, cited in IDS dated 8/07/2019).

As per claim 2, Chu in view of Loh discloses further comprising:
collecting samples for each application in the preset application set in a preset sampling period, and respectively building the plurality of CART prediction models each corresponding to an application in the preset application set (Loh discloses building Classification and Regression Trees using machine-learning method for constructing prediction models from data. Loh discloses pseudocode for Algorithm 2 which is used for classification tree construction.).
Therefore it would have been obvious the one of ordinary skill in the art at the time of filing to modify the method of Chu to include the teachings of Loh because it provides useful information on tree construction and the costs and benefits to particular methods of constructing trees. 

As per claim 3, Chu in view of Loh discloses wherein collecting the samples for the each application in the preset application set in the preset sampling period, and respectively building the plurality of CART prediction models each corresponding to the application in the preset application set comprises:
acquiring, for each application in the preset application set, real-time state feature information of the terminal device at a sampling time point in the preset sampling period (Loh discloses building Classification and Regression Trees using machine-learning method for constructing prediction models from data. Loh discloses pseudocode for Algorithm 2 which is used for classification tree construction.), and
taking the real-time state feature information as a sample of a current application (Page 15, Algorithm 2);
monitoring whether the current application is used within a predetermined time period starting from the each sampling time point, and recording a monitoring result as a sample label of the current sample (Page 15, Algorithm 2); and
building the plurality of CART prediction models each corresponding to an application in the preset application set according to the samples collected in the preset sampling period and the corresponding sample labels (Page 15, Algorithm 2).

As per claims 9-10, they are medium claims having similar limitations as cited in claims 2 and 3 and are rejected under the same rationale.

As per claims 15 and 16, they are device claims having similar limitations as cited in claims 2 and 3 and are rejected under the same rationale.


Allowable Subject Matter
Claim 4, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 recites:
wherein building the plurality of CART prediction models each corresponding to the application in the preset application set according to the samples collected in the preset sampling period and the corresponding sample labels comprises:
calculating a Gini index for each state feature in the real-time state feature information based on a preset Gini index algorithm; and
sequentially selecting a state feature having the smallest Gini index as a split feature, and
building the plurality of CART prediction models each corresponding to an application in the preset application set according to the samples collected in the preset sampling period and the corresponding sample labels.

Claims 11 and 17 recite similar features.

For example, Chu discloses context-based device action prediction, but does not expressly disclose the above claimed features.
For example, Loh discloses building Classification and Regression Trees using machine-learning method for constructing prediction models from data, but does not expressly disclose the above claimed features.
As such, claims 4, 11 and 17 contains allowable subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUDRICK whose telephone number is (571)270-3374.  The examiner can normally be reached on 9am-5pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        3/23/2021